Citation Nr: 1758550	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal.

2. Entitlement to a rating in excess of 10 percent for a left hand contusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2017, the Board remanded the issues on appeal for further development. 

The record reflects that in November 2017, the Veteran submitted a notice of disagreement as to a September 2017 rating decision which denied service connection for hypertension and denied reopening of a claim seeking service connection for tension headaches.  The record reflects that the RO is processing the notice of disagreement.  Given this, the Board will not at this time take action on the notice of disagreement.  Compare Manlincon v. West, 12 Vet. App. 238 (1999).  The Board trusts that the RO will act promptly on the notice of disagreement.  

The issues of an increased evaluation for fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal and a left hand contusion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted as there has not been substantial compliance with the July 2017 Board remand. Stegall v. West, 11 Vet. App. 268 (1998). 

The July 2017 Board remand directed the AOJ to schedule the Veteran for VA examinations to determine the current severity of the service connected fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal disability and the service connected left hand contusion disability since the most recent VA examination was conducted in December 2009. To date, the Veteran has not been scheduled for his VA examinations per the Board remand instructions. 

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4) (2017). The Board finds that a more current VA examination is needed to properly rate the current severity of the service connected disabilities on appeal, and the examination findings will be considered with the evidence that is already of record when deciding the Veteran's appeal. VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121 (1991). See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (examination too remote for rating purposes cannot be considered contemporaneous). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a comprehensive VA examination to determine the current severity of his service connected fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal disability and service connected left hand contusion disability.  All indicated tests should be accomplished, and all findings reported in detail.  The examiner should specifically address the following:

The examiner should measure the gap between the fingertip and the proximal transverse crease of the palm for both the right first metacarpal and left hand. Extension, flexion, and limitation of motion of the right first metacarpal and left hand should be specifically noted.

All opinions must be accompanied by a clear rationale. 

2. Then readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, the Veteran should be provided with an SSOC and afforded a reasonable period of time within which to respond thereto. Thereafter, this case should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



